BRETT, Judge
(special concurrence).
After reviewing the records of this case in their entirety, I concur that the judgment and sentence as modified should be affirmed. Court appointed counsel ably represented defendant at his trial; and notwithstanding that the testimony was conflicting, the jury believed the prosecution witnesses; and defendant was given the minimum penitentiary sentence under the law. Therefore, I can see no justification in changing the sentence imposed, beyond the modification provided for herein.